Anders, C. J.
(concurring), — While I concur in the conclusion that the judgment of the court below should be reversed, I am unable to assent to the proposition that the information in this case states facts sufficient to constitute a crime. Section 1006 of the code provides that the indictment (information) must be direct and certain as regards the crime' charged, the party charged, and the particular circumstances of the crime charged, when they are necessary to constitute a complete crime. It is true that it is stated in the introductory part of the information that the defendant is accused of the crime of an assault with intent to commit rape, but it is nowhere alleged in the information that he did any of the acts constituting the crime of which he is "accused,” and which are set forth in the charging part or body of the information. The introductory part of an information, which sets forth the name of the crime, is nothing more than a formal statement of a *290conclusion of law supposed to result from a certain state of facts, and is useless unless fully warranted by the facts pleaded. A conclusion of guilt may be drawn from the particular facts and circumstances alleged; but in this case the fact that the defendant did those things alleged in the information can only be inferred from the accusation itself. I am of tbe opinion that the court erred in oyerr,uling the demurrer to the information.
Stiles, J., concurs.